Case 18-50946 Doc 192 Filed 10/11/18 Page 1 of 2

THR UNITED STATES BANKRUPTCY COURT
FGR THE NHD`DLE DISTRICT Ui<` NORTH CAROLINA
WINS'§`ON~SALEM DEVISI®N

in ret Chapter ii

' (1)
Produet Quest Manut`aetui'ing, LLC, et ai Case No., 18-50946

(Jointly Administered)

Bebto:‘s

w/WW"n/\¢¢/H=/\q=/

 

M@’HO"N T@ C®NVERT CASE 'IU CHAPTER 7 UR FOR
APP@INTMENT Ui*" A CHAPTER ll TRUSTEE

.Tlie undersigned Bani<ruptey Administrator for the i\/[iddie Distriet of North
Caroiina(“B/-\.”) pursuant to Seetions 105 and 1112 of the Baiiiirttptey Code and Rule 9013 ofthe
Federal Rules of Bankruptcy Procedtire§ hereby moves this court for entry oi`ari order converting
this case from Chapter 11 to Chapter 7, or for appointment of a Chapter 11 Trustee.

ln support of this Motion, the BA respectfully represents as t`o110vvs:

1. On Se_pteniber 7_, 2018 (the “Petition Date”), the Debtors filed a voluntary petition
i"or relief under chapter 11 oi`the Baiii<ruptcy Code iri the United States Barikl'uptey Court '§j`or the
.Middie District of North Carolina (the “Q_@i_r_t”). On Septernber 13, 20185 this Co'urt entered an
()rder determining that the Debtors’ cases should be jointly administered pursuant to Bankruptcy
Raie 1015(`1)).

2. The Debtors have continued in possession of their properties and have continued to
manage their properties as debtors~in~possession pursuant to Bani<ruptey Code sections 1107(21).

3. Ot`tici_ai Corniriittees oit` Uriseeured Creditors have been t`ornied in the case of Ei
LLC and in the case of 13roduct Quest Manufaeturing LLC (the “Coinrnittees”).

4. The Debtors are managing an orderly Wind-down and 1iquidatioii of assets vvhieh
has been funded through the use or`cash eollaterai as agreed to by Madison Capitai heading LLC.

5. ft appears that it is uniikely that these debtors vviil be able to rehabilitate this
basiness. mae Debtors are liquidating the business

 

(E)The Debtors in these cases, along With the associated case number, are.' (i) Ei LLC (18»5{)945);(ii) Prodtict Qu.est
Mar.lut`aeturiag, LLC (18~5{)946); (iii) Scherer Labs iitter:iationali luisC{iB-SO%S); (iv) Product Quest Logistics,

LC (18-5(}95{)); (v) JBTRS, L.L.C. {18-50951); and {vi)PQ Reai Estate LLC (18-50952). `I`he Debt.ors5 service
address ist 2865 N. Cannon Blvd.,Kannapolis, North Carolina 28083.

Case 18-50946 Doc 192 Filed 10/11/18 Page 2 of 2

6. 1`he Debtors have received numerous inquiries t`rorn potential strategic buyers and
liquidators
7. Thc Debtor titled a l\/lotion for Entry ot` Orders Anthorizing and Schcduling an

Auction for the Sale of Certain Assets, Approving Bidding Procedures, Approving the Forin and
l\/lanner ol` Certain Notices, Settin.g a Date r`or the Sale Hearing, and Approving the Sale of the
Debtors’ Assets to the l~iighest or Best Bidder(_s).

8. Gn October lO, 201 3, the Debtors filed a Conditional l\/lotion to Convert these cases
from Chapter lt to Chapter 7. The Well-pleaded allegations of that l\/lotion are incorporated by
reference as it`t`ully set t`orth.

9. Section lilZ(b) of the Banl<ruptcy Code provides that the court may convert to
Chapter 7 or appoint a Chapter .i l case .t`or cause, including the 'Following:

a. Continning loss to or diminution of the estate and absence ot` a reasonable
likelihood oi" rehabilitation;

b. F ailure to maintain adequate insurance

iO. in this case, as the Debtors have no ongoing operations the estate is diminishing by
ail expenses The Debtors are liquidating and have no likeiihood oi" rehabilitationl Upon
information and beliet`, the Debtors are unable to procure Directors and Ofticers insurance after
Novernber 4, 2018, and all senior management and board members intend to resign on or prior to
that date.

l`l. rl`he BA has consulted vvith C_ lidvvin Allrnan ill, a panel trustee and experienced
bankruptcy attorney from Winston~Saiein and has determined that he is avaiiabie to serve as
Trustee in this case, shouid the Court appoint a trustee

ilor the foregoing reasons, the Banl<raptcy Adniinistrator believes that it would be
appropriate to convert this case t`roln Chapter 11 to Chapter 7_, or in the alternative, for appointment
ot`a Chapter l l Trustee,

Wl-~lEREFORE, the undersigned Bani<ruptcy Administrator hereby requests that the court
enter an order converting the above-captioned case from a Chapter ll case to a Chapter 7 case1
or for appointment ol`a Chapter ll trustee

Dated: October § ij QOlt§ Respecttuliy submitted,

Wiliiarn P. l\/tiller

Bv: s/Robert E. Price. Jr.

Assistant U. S. Bankrttptcy Ad.niinistrator
State Bar l\lo. 9422

 

